Citation Nr: 1619066	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-04 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for stroke residuals, to include right-sided
paralysis and speech impairment, claimed as due to radiation exposure and
secondary to service-connected frostbite residuals of the bilateral upper and lower
extremities.

2.  Entitlement to service connection for residuals of a right hip injury (originally claimed as cold injury residuals). 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1953 to
June 1955. 

These matters come before the Board of Veterans' Appeals (Board) on appeal, in pertinent part, from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio.  By that rating action, the RO, in pertinent part, denied service connection for residuals of a stroke.  The Veteran appealed this determination to the Board.  Jurisdiction of the appeal currently resides with the Nashville, Tennessee RO.

In February 2015, the Veteran testified before the undersigned at a video conferencing hearing conducted via the above RO.  A copy of the hearing transcript is of record. 

In June 2015, the Board remanded the issue of entitlement to service connection for residuals of stroke for additional development; notably to schedule the Veteran for a VA examination in conjunction with this claim.  VA examined the Veteran in October 2015.  The October 2015 VA examiner provided an addendum opinion to in January 2016.  The matter has returned to the Board for additional appellate review. 

The Board notes that after the RO's issuance of a January 2016 Supplemental Statement of the Case (SSOC), the Veteran submitted additional evidence in support of his appeal, namely excerpts of a medical study that addressed the relationship between cold temperatures and elevated stroke risk.  (See Veteran's representative's March 2016 written argument to VA at pages (pgs.) 2-3).  The Veteran, however, waived initial RO consideration of all evidence in a February 2015 Due Process Waiver.  Thus, a remand to have the RO initially consider this evidence in a subsequent SSOC is not required.  38 C.F.R. § 20.1304 (2015).  A remand is required for reasons that are outlined below. 

Also developed for appellate consideration at the time of the Board's June 2015 remand was the issue of entitlement to service connection for residuals of a hernia.  By a January 2016 rating action, the RO granted service connection for residual scars, resulting from hernia repair; an initial noncompensable evaluation was assigned, effective October 28, 2009--the date VA received his initial claim for compensation for this disability.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue.   See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  

Finally, concerning the issues of entitlement to service connection for residuals of a right hip injury and entitlement to TDIU, the RO denied these claims in a January 2016 rating action.  The Veteran was informed of the RO's adverse decision that same month.  In a March 2016 written argument to VA, accepted as the Veteran's Notice of Disagreement, the Veteran's representative maintained that the Veteran was requesting reconsideration of the above-cited service connection and TDIU claims.  (See Veteran's representative's March 2016 written argument to VA).  
To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these claims.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the agency of original jurisdiction (AOJ) for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015)  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the claims of entitlement to service connection for stroke residuals, to include right-sided paralysis and speech impairment, claimed as due to radiation exposure and secondary to service-connected frostbite residuals of the bilateral upper and lower extremities, entitlement to service connection for residuals of a right hip injury and entitlement to TDIU, additional substantive and procedural development is necessary.  The Board will discuss the reasons for remand with respect to the above-cited claims in the paragraphs below.

A. Substantive Development-Stroke Residuals

i) Outstanding Private Treatment Records

A report, prepared by Sutherland Cardiology, received by VA in December 2015, reflects that the Veteran was slated for an appointment at that facility on November 15, 2016.  (See report, prepared by Sutherland Cardiology, received by VA in December 2015).  In addition, in a March 2016 letter to VA, the Veteran's primary care physician, E. B., M. D., indicated that he was currently (then) treating the Veteran.  Dr. E. B. opined that because of the Veteran's frostbite residuals and "other comorbidities," he considered him to be disabled.  (See E. B.'s March 2016 letter to VA).  As the outstanding records from the above-cited medical providers might contain evidence as to the etiology of the Veteran's stroke residuals and their relationship to his service-connected residuals of frostbite of the bilateral upper and lower extremities, they are potentially relevant to the claim.  Thus, on remand, after obtaining proper authorization from the Veteran, any identified treatment records, dated from November 15, 2016 to the present from Sutherland Cardiology, as well as any treatment records, dated from March 2016 to the present from Dr. E. B., should be sought.

ii) VA Addendum Opinion

As noted in the Introduction, in June 2015, the Board remanded the issue of entitlement to service connection for residuals of a stroke for additional development, notably to schedule the Veteran for a VA examination in conjunction with this claim.  VA examined the Veteran in October 2015.  At the close of the October 2015 VA examination, the VA examiner opined, in pertinent part, that it was less likely than not (i.e., 50 percent probability or less) that the Veteran's stroke residuals were due to or the result of the service-connected residuals of frostbite.  The VA physician reasoned that there was no physiologic mechanism for cold injury to cause a cerebrovascular accident (CVA), and that cold injury affected the distal blood vessels, nerves and bones of the areas affected.  The VA physician maintained that cold injury had not been shown to be linked to hypertensive stroke or its sequelae, and that cold injury sequelae, even long term, were predominantly sensory-not motor.  To that end, the VA physician indicated that the Veteran's  stroke residuals were motor problems on his right side and the muscles used in speech.

In a January 2016 addendum opinion, the October 2015 VA physician addressed the aggravation component of the Veteran's claim.  She opined that cold injury affected the small, distal blood vessels, nerves, and bones of the areas affected.  She concluded that in the Veteran's case, his stroke residuals were motor problems on his right side and the muscles used in speech from injury to the brain and not the distal areas affected by his cold injury.  The VA physician maintained that cold injury had not been shown to aggravate residuals of a hypertensive stroke, and that cold injury sequelae-- even long term-- were predominantly sensory-not motor.  Overall, the VA physician concluded that there was no physiologic mechanism for cold injury to have aggravated the Veteran's residuals of a lacunar cerebrovascular accident.  (See October 2015 VA examination and January 2016 addendum opinion).  
In March 2016, the Veteran's representative, referenced a study that supported a   link between cold temperatures and the onset of a stroke.  This new evidence has not been considered by a VA examiner.  (See Veteran's representative's March 2016 written argument to VA at pgs. 2-3).  This new evidence has not been considered by a VA examiner.  Thus, the Board will remand the claim of entitlement to service connection for stroke residuals, to include right-sided paralysis and speech impairment, claimed as due to radiation exposure and secondary to service-connected frostbite residuals of the bilateral upper and lower extremities to have the October 2015 VA physician address the above-cited medical article in considering the relationship between the Veteran's residuals of a stroke and service-connected frostbite residuals of the bilateral upper and lower extremities.  

B. Procedural Development-Issuance of an SOC

As noted in the Introduction, by a January 2016 rating action, the RO denied service connection for residuals of a right hip injury and entitlement to TDIU.  The Veteran was informed of the RO's decision that same month.  In a March 2016 written argument to VA, accepted as the Veteran's Notice of Disagreement, the Veteran's representative maintained that the Veteran was requesting reconsideration of the above-cited claims.  (See Veteran's representative's March 2016 written argument to VA).   To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these claims. Under the circumstances, the Board has no discretion and is obliged to remand these issues to the AOJ for issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining proper authorization from the Veteran, obtain and associate with the claims file all treatment records, dated from November 15, 2016 from Sutherland Cardiology and from March 2016 from E. B., M. D. 

2.  After any additional records are obtained pursuant to the directive one (1) and are associated with the claims file, obtain an addendum medical opinion from the October 2015 VA examiner (or, if unavailable, from another medical professional with appropriate expertise).  

The October 2015 VA physician, or other reviewing clinician, is requested to review the Veteran's  representative's March 2016 written argument containing excerpts from and a link to a Yale University medical study that discussed the relationship between cold temperatures and the increased risk of stroke.  

After a review of the above-cited medical study, the October 2015 VA physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's stroke residuals are: (1) proximately due to the service-connected frostbite residuals of the bilateral upper and lower extremities or (2) aggravated (permanently worsened) by the Veteran's service-connected frostbite residuals of the bilateral upper and lower extremities. 

The October 2015 VA physician (or other reviewing clinician) should give a detailed rationale for his/her opinion.  If the requested opinion cannot be provided without resort to speculation, an explanation as to why this is so must be provided. 

3.  Properly furnish the Veteran with an SOC pertaining to the issues of entitlement to service connection for residuals of a right hip injury and entitlement to TDIU. Also advise him that, upon receipt of the SOC, he still needs to file a substantive appeal (VA Form 9) in response to complete the steps necessary to perfect his appeal of these claims to the Board.  If, and only if, he perfects an appeal by the submission of a timely substantive appeal should the claims be returned to the Board for further appellate review.  38 C.F.R. §§ 20.202, 20.302 (2015).

4.  Readjudicate the issue of entitlement to service connection for stroke residuals, to include right-sided paralysis and speech impairment, claimed as due to radiation exposure and secondary to service-connected frostbite residuals of the bilateral upper and lower extremities.

If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

